Citation Nr: 0705722	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-21 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 until June 
1945.  The veteran died in July 2004, and the appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran died in July 2004; the death certificate 
lists the immediate cause of death as chronic obstructive 
pulmonary disease (COPD); no autopsy was performed.  No other 
significant conditions contributing to death but not related 
to the cause were noted.  

2.  Service connection was in effect for bilateral blindness 
and opacity, cornea, left eye, rated at 100 percent and 0 
percent, respectively, at the time of the veteran's death.  

3.  COPD was not present in service or etiologically related 
to service; and the preponderance of the evidence is against 
a finding that the veteran's service-connected disabilities 
caused or contributed substantially or materially to his 
death.  


CONCLUSION OF LAW

A service connected disability was neither the principal nor 
a contributing cause of the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.304, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letter in September 2004.  The 
originating agency specifically informed the appellant of the 
evidence required to substantiate her claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  The appellant was 
specifically asked to submit any evidence in her possession 
that pertains to her claim.  Therefore, the Board finds that 
she was provided with the notice required by the VCAA.

All available evidence pertaining to the claim has been 
obtained.  The claims folder contains service medical 
records, a Notice of Separation, a December 2000 VA eye 
examination, a lay statement from the appellant, a copy of 
the veteran's death certificate, January 2002 private 
treatment records from Dr. Stambaugh, September 2000 private 
treatment records from Dr. Karesh.  The Board finds that VA 
has satisfied its duty to notify and assist.  All obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims folder, and 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence and is satisfied 
that VA has complied with its duty to assist the appellant in 
the development of the facts pertinent to her claim.

Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
see Charles v. Principi, 16 Vet. App. 370 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for the cause of the 
veteran's death because, there is no competent evidence even 
suggesting that COPD is service related.  Given that there is 
no evidence of a diagnosis of COPD in service or post service 
until the July 2004 death certificate, any opinion relating 
the veteran's current disability to service would be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility. See 38 C.F.R. 
§ 3.102 (2006). 

In light of the Board's denial of the appellant's claim, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2006) (harmless error).

Service Connection

The surviving spouse of a veteran who had a service connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a) 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause 
of death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310, 38 C.F.R. § 3.312. 

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2006).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It has not been asserted, nor does the medical evidence show, 
that any of the veteran's service connected disabilities 
caused or contributed to the veteran's death.  Bilateral 
blindness and opacity, cornea, left eye were not listed on 
the Certificate of Death as a cause, or underlying 
contributing factor, in the veteran's death. No medical 
report connects this disability to COPD as the cause of 
death.

Although the evidence does not support a finding that a 
service connected disability caused or contributed to the 
veteran's death, the appellant is asserting that the 
veteran's "lung condition was caused by his service on 
ships" and thus, 
COPD was directly related to service.  

There is no evidence of record that relates to a chronic 
respiratory disorder pertinent to COPD.  The service medical 
records indicate the veteran was hospitalized for two months 
before discharge relative to his eye problem.  Previously he 
had been treated in service for a concussion, a septic sore 
throat and had an appendectomy and tonsillectomy.  The record 
is devoid of any medical evidence of treatment for COPD.

The medical records post service address the veteran's eye 
disability.  The only reference to medical problems other 
than the eye disability is contained in a medical history 
note in the December 2000 VA eye examination report.  The 
examiner noted "Systemic history is multiple with a history 
of CVA, angina, seizures, hypertension, and increased 
cholesterol."  No additional information is provided in this 
report or in any of the veteran's private medical records.

The appellant's assertion that the veteran's service on ships 
caused his lung problem is the only evidence of record of a 
causal connection between COPD, the stated cause of death, 
and the veteran's active service.  While the appellant is 
qualified to make observations about the veteran and describe 
any symptoms he experienced, she is not competent to render a 
medical opinion as to diagnosis or etiology.  See 38 C.F.R. 
§ 3.312; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, there is no evidence demonstrating the diagnosis 
or pathology of COPD during service or post service but for 
the cause of death provided on the veteran's July 2004 death 
certificate as "COPD".  In addition, there is no competent 
evidence of a relationship between the veteran's cause of 
death and any service connected disability.

The Board concludes that the preponderance of the evidence is 
against a finding of service connection for the cause of 
death.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the claim is denied.


ORDER

Entitlement to service connection for the cause of death is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


